Present:   All the Justices

JOHN CRANE, INC.

v.   Record No. 101909   OPINION BY JUSTICE DONALD W. LEMONS
                                    March 2, 2012
MARGARET DIANE HARDICK, EXECUTOR OF
THE ESTATE OF ROBERT EUGENE HARDICK,
DECEASED, ET AL.

        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                        Aundria D. Foster, Judge

      Among the several issues we address in this appeal is

whether the Circuit Court of the City of Newport News ("trial

court") erred when it permitted the jury to award nonpecuniary

damages in a wrongful death action of a Navy sailor for

asbestos exposure that occurred both in territorial waters and

on the high seas.

                    I. Facts and Proceedings Below

      Robert Eugene Hardick ("Hardick") filed suit under general

maritime law against John Crane, Inc. ("JCI") and 22 other

defendants seeking $20 million in compensatory damages and $5

million in punitive damages.   Hardick's complaint alleged that

he was exposed to asbestos dust, fibers, and particles

contained in products manufactured by JCI, and he contracted

mesothelioma as a result of such exposure.   Hardick died prior

to trial, and his action was revived as a wrongful death action

by his wife, Margaret D. Hardick ("Mrs. Hardick"), in her

capacity as executor of his estate.   Mrs. Hardick settled or
nonsuited the claims against all defendants except JCI and

proceeded against JCI, the sole remaining defendant.

     Prior to trial, JCI filed a motion in limine to exclude

evidence of nonpecuniary damages.    JCI argued that "[Mrs.

Hardick's] own theory of liability depend[ed] upon [Hardick

having] significant exposure to asbestos while onboard Navy

ships underway on the high seas and in foreign ports," and Mrs.

Hardick is only entitled to recover damages available under the

Death on the High Seas Act ("DOHSA"), 46 U.S.C. §§ 30301, et

seq. (2006 & Supp. III 2010).    JCI further argued that because

DOHSA "precludes recovery of nonpecuniary damages such as pain

and suffering, loss of society/consortium, or punitive damages,

. . . and in furtherance of the Constitution's requirement of

uniformity in application of federal maritime law, any recovery

by [Mrs. Hardick] under the general maritime law is likewise

limited to pecuniary damages."   Additionally, JCI argued that

Hardick was a seaman as defined by the United States Supreme

Court ("Supreme Court") in McDermott Int'l, Inc. v. Wilander,

498 U.S. 337, 355-56 (1991).

     In response, Mrs. Hardick claimed that she was the master

of her pleadings, and could pursue recovery either under DOHSA

for injuries sustained on the high seas or under general

maritime law for injuries sustained in territorial waters.

Mrs. Hardick elected to pursue recovery under general maritime


                                 2
law for Hardick's asbestos exposure.      Moreover, Mrs. Hardick

argued that Hardick was not a seaman, but rather a

"nonseafarer" as defined by the Supreme Court in Yamaha Motor

Corp. v. Calhoun, 516 U.S. 199, 205 n.2 (1996).       The trial

court denied JCI's motion to exclude evidence of nonpecuniary

damages, stating that its ruling was based on "the reasons

stated by [Mrs. Hardick]."

       JCI also filed a motion in limine to exclude Mrs.

Hardick's evidence of the removal of asbestos-containing

gaskets, arguing that Hardick's deposition testimony 1 and the

deposition testimony of Hardick's former co-workers failed to

establish that Hardick ever removed gaskets manufactured by

JCI.       At a pre-trial hearing, the parties informed the trial

court that various motions had been resolved, including the

motion to exclude evidence of asbestos exposure resulting from

the removal of gaskets.      Mrs. Hardick represented that JCI's

motion relating to the removal of asbestos-containing gaskets

had been "dropped."      JCI agreed and withdrew its motion,

declaring "it's a jury issue."      However, JCI retained the right

to move to strike such evidence at the close of Mrs. Hardick's

case if the evidence was insufficient to establish that Hardick

removed asbestos-containing gaskets manufactured by JCI.


       1
       Because Hardick died prior to trial, his deposition
testimony was presented by video.

                                    3
     Prior to trial, Mrs. Hardick filed a motion in limine

requesting that the trial court prohibit JCI's "Navy expert,"

Wesley Hewitt ("Hewitt"), from "giving speculative and

misleading testimony" regarding the types and amounts of

insulation to which Hardick may have been exposed.   The trial

court granted Mrs. Hardick's motion regarding Hewitt; however,

the trial court stated that "[t]he parties agree that Hewitt

may testify on the basis of documents that he has reviewed and

produced about other products to which Mr. Hardick may have

been exposed provided that [JCI] ties such exposure directly to

Mr. Hardick."

     Mrs. Hardick presented the following evidence at trial.

Hardick served in the United States Navy from 1957 to 1976 on

several different vessels, both in domestic ports and in

foreign ports.   Hardick testified that one vessel he serviced

was seldom in port; and, consequently, his duties were often

performed at sea.

     From 1958 to 1962, Hardick worked as a shipfitter and

reported for duty upon the USS Newport News, the USS Tutuila,

and the USS Wrangell.   As a shipfitter, Hardick repaired and

replaced valves and gaskets.   The valves and gaskets Hardick

repaired contained asbestos.

     Hardick testified that during his time on board the USS

Newport News, he recalled one journey to Guantanamo Bay, Cuba,


                                4
during which he performed his routine duties as a shipfitter.

While Hardick was on board the USS Wrangell, the vessel sailed

on a 13-month voyage to the Mediterranean and from the

Mediterranean, to Cuba.     Hardick performed his duties during

these voyages while on the high seas.

        James Croom, Jr. ("Croom"), Hardick's supervisor on the

USS Tutuila, testified that the USS Tutuila was stationed in

Norfolk, Virginia, and the vessel "usually stayed tied up at

Pier 2."    Because the USS Tutuila was docked in Norfolk,

Hardick's performed his duties as a shipfitter in territorial

waters.

        After attending school to become a machinery repairman,

Hardick worked as a machine repairman aboard the USS

Everglades, the USS Bordelon, and the USS Detroit from 1963 to

1971.    As a machinery repairman, Hardick's tasks primarily

involved repairing valves, but he still occasionally worked on

the piping systems aboard the vessels.

        Hardick testified that he recalled traveling to the

Mediterranean once while on board the USS Everglades.     However,

the USS Everglades was based and primarily stayed in

Charleston, South Carolina during Hardick's service on the

vessel.    In particular, Hardick testified that "[w]e stayed

mostly in Charleston tied up working on destroyers."




                                  5
     During his tenure on the USS Bordelon, Hardick repaired an

entire diesel generator while the vessel was at sea.    Hardick

testified that he was next assigned to the USS Detroit, which

was located at the naval shipyard in Bremerton, Washington,

because the vessel was in the process of being built.    After

the USS Detroit was commissioned, Hardick continued to service

the vessel as a machinery repairman.

     From 1971 to 1976, Hardick served as the master of arms

aboard the USS Yellowstone and later as a race-relations

specialist aboard the USS Canopus.     In these capacities,

Hardick continued to work around people using the same products

that he worked with as a shipfitter and a machinery repairman,

namely, valves and gaskets.   Specifically, Hardick testified

that he was exposed to asbestos dust on board the USS Canopus

when the vessel was underway to Guantanamo Bay, Cuba.

     Hardick testified that he worked with gaskets manufactured

by JCI and Garlock, and could not tell the difference between

JCI packing materials and Garlock packing materials that were

not in the original box or package because "[t]hey looked

identical."   Hardick's co-worker, Frank Hoople, testified that

he was unable to identify who manufactured the gasket materials

that he removed.   Moreover, Croom testified that Hardick

regularly used both JCI and Garlock gaskets and packing

materials while working on the USS Tutuila.     When asked whether


                                6
Hardick was exposed to gaskets manufactured by companies other

than JCI and Garlock, Croom testified "I'm sure there w[ere] a

lot of others," but he could not remember the names of specific

manufacturers.

     In February 2007, Hardick was diagnosed with mesothelioma,

a fatal form of cancer, and he died in March 2009.   Mrs.

Hardick's expert testified that Hardick's mesothelioma was the

result of his "cumulative asbestos exposures" during his

approximately twenty-year service in the Navy and that

mesothelioma is an "indivisible disease."

     At the close of Mrs. Hardick's case, JCI renewed its

objection to Mrs. Hardick's claim for nonpecuniary damages.

The trial court adhered to its pre-trial ruling.   JCI also

moved to strike the portions of Mrs. Hardick's evidence that

Hardick's asbestos exposure resulted from gasket removal

because no direct evidence was presented at trial that Hardick

ever removed gaskets manufactured by JCI.   The trial court

denied the motion, concluding that there was sufficient

circumstantial evidence that Hardick removed gaskets

manufactured by JCI, and the jury should decide the issue.

     JCI subsequently attempted to call Hewitt as a witness and

represented that he would testify on various issues related to

the United States Navy.   However, Mrs. Hardick objected to

Hewitt's testimony based, in part, upon JCI's stipulation that


                                7
Hewitt would "not opine about Hardick's exposure to asbestos, a

subject that more appropriately falls within other expert[s']

fields."   (Emphasis in original.)   Also, Mrs. Hardick argued

that Hewitt admitted at his pre-trial deposition testimony that

he could not testify about any specific repairs or job on any

of Hardick's ships, and that he had no personal knowledge

concerning any specific environment in which Hardick worked.

Granting Mrs. Hardick's motion, the trial court ruled that

because JCI "can't connect [any of Hewitt's proposed testimony]

up directly to Mr. Hardick, then it's not appropriate.    It's

irrelevant."

     Following the presentation of all the evidence, JCI

renewed its motions to strike Mrs. Hardick's evidence of

nonpecuniary damages and gasket removal.   The trial court

denied JCI's motions, reaffirming its previous rulings.

     Although JCI was the sole defendant at trial, JCI

presented evidence that Hardick was exposed to asbestos

contained in valves that had been manufactured by Crane Company 2

and gaskets that had been manufactured by Garlock.   Crane

Company and Garlock are two of the manufacturers that settled



     2
       Crane Company is a Virginia corporation and is the
"parent and/or successor in interest to Crane Environmental,
Inc., Crane Valve Group and Pacific Valves, Inc."; whereas, JCI
is a Delaware corporation. The record does not reveal the
connection, if any, between Crane Company and JCI.

                                8
with Mrs. Hardick prior to trial.   Mrs. Hardick and JCI agreed

to a jury instruction that permitted the jury to apportion

damages among JCI, Garlock, and Crane Company, which was given

by the trial court.

     The jury returned a verdict for Mrs. Hardick in the amount

of $5,977,482, apportioning 50 percent of the fault to JCI and

50 percent to Garlock.   The verdict included $2 million for

Hardick's pain and suffering; $1.15 million for Mrs. Hardick's

loss of society; $2.5 million for Mrs. Hardick's reasonably

expected loss of Hardick's income and loss of Hardick's

services; $319,650 for Hardick's medical expenses; and $7,832

for Hardick's funeral expenses. 3

     Thereafter, JCI filed its motion for new trial, renewing

its objection to: (1) the trial court's admission of Mrs.

Hardick's evidence of gasket removal and (2) the trial court's

"exclusion of circumstantial evidence proffered by JCI

regarding Hardick's potential exposure to various other types

of brands of gasket and packing material."   JCI also filed a

motion for partial judgment or, alternatively, for remittitur,

arguing that the nonpecuniary portion of the verdict should be

vacated.   The trial court denied both motions and entered final


     3
       The awards for loss of income and loss of services and
for medical and funeral expenses are not the subject of an
assignment of error and are, therefore, not at issue in this
appeal.

                                9
judgment requiring JCI to pay 50 percent of the damages awarded

by the jury to Mrs. Hardick, a sum of $2,988,741.

     JCI timely filed its petition for appeal, and we granted

JCI's appeal on the following assignments of error:

  1. The trial court committed reversible error by allowing the
     jury to award nonpecuniary damages for the wrongful death
     of a Navy sailor, who alleged an "indivisible" injury from
     exposure to asbestos that occurred, in part, on the high
     seas.

  2. The trial court committed reversible error in allowing
     plaintiff to introduce evidence of asbestos exposure from
     gasket removal, where plaintiff did not prove that any
     gasket removed was more likely than not a gasket supplied
     by JCI. The trial court compounded that error by
     precluding JCI from introducing circumstantial evidence of
     Hardick's exposures to asbestos-containing products
     supplied by other entities.

                           II. Analysis

                      A. Standard of Review

     The first assignment of error presents "a mixed question

of law and fact," which we review de novo.     Westgate at

Williamsburg Condo. Ass'n v. Philip Richardson Co., 270 Va.
566, 574, 621 S.E.2d 114, 118 (2005).

     The second assignment of error involves the admissibility

of evidence.   It is well-settled that we "review a trial

court's decision to exclude evidence for an abuse of

discretion, and we will not disturb a trial court's evidentiary

ruling absent an abuse of discretion."    Kimble v. Carey, 279
Va. 652, 662, 691 S.E.2d 790, 796 (2010).     Furthermore, "[a]



                                10
great deal must necessarily be left to the discretion of the

[trial court], in determining whether evidence is relevant to

the issue or not.   Evidence is relevant if it has any logical

tendency to prove an issue in a case."    Avent v. Commonwealth,

279 Va. 175, 197-98, 688 S.E.2d 244, 257 (2010) (quoting John

Crane, Inc. v. Jones, 274 Va. 581, 590, 650 S.E.2d 851, 855

(2007)).

                       B. Nonpecuniary Damages

     Prior to trial, JCI filed a motion in limine, requesting

that the trial court exclude evidence of nonpecuniary damages

and argued, among other things, that Hardick was a "seaman" as

defined by the Supreme Court in McDermott Int'l, Inc. v.

Wilander, 498 U.S. at 355 (defining "seaman," in part, as one

who "contribute[s] to the function of the vessel").    JCI

further argued that, as a seaman, Hardick was precluded from

recovering nonpecuniary damages.     Relying upon Miles v. Apex

Marine Corp., 498 U.S. 19, 31-32 (1990), JCI maintained that

"there is no recovery for loss of society in a general maritime

action for the wrongful death of a . . . seaman[,]" because

damages recoverable under a general maritime action for the

wrongful death of a seaman are limited to those that are

pecuniary in nature.

     To the contrary, Mrs. Hardick argued that Hardick was not

a "seaman"; rather, he was a "nonseafarer" pursuant to Yamaha,


                                11
in which the Supreme Court defined "nonseafarer" as "persons

who are neither seamen covered by the Jones Act . . . nor

longshore workers covered by the Longshore and Harbor Workers'

Compensation Act [("LHWCA")]."   516 U.S. at 205 n.2.   Mrs.

Hardick further argued that because Hardick was a nonseafarer

pursuant to Yamaha, 519 U.S. at 205, 216, and because she was

the master of her pleadings and her complaint was based on a

general maritime wrongful death cause of action due to

Hardick's asbestos exposure in territorial waters, she was not

precluded from recovering nonpecuniary damages.

     The trial court denied JCI's motion, stating that it was

"persuaded by [Mrs. Hardick's] cases and by [her] argument and

by [her] analysis."   The trial court further explained that,

"for the reasons stated by [Mrs. Hardick] and the authority

that [she has] relied on, I'm going to overrule the motion and

allow evidence for nonpecuniary damages."

     In Wilander, the Supreme Court noted that the term

"seaman" is "a maritime term of art" and that "this Court

continue[s] to construe 'seaman' broadly." 4   498 U.S. at 342,


     4
       Mrs. Hardick argues that "[u]nder Wilander, [498 U.S. at
354,] to qualify as a seaman a worker must prove that he is a
'master or member of a crew' of a merchant 'vessel.'[] Navy
sailors like Mr. Hardick do not qualify for many reasons, not
the least of which is that the vessels they crew are not
merchant vessels." (Emphasis in original.) However, Wilander
does not require that a seaman be a master or member of a crew
of a "merchant" vessel. 498 U.S. at 339-57. The term

                                 12
346.   Significantly, the Supreme Court, in defining the term

"seaman," explained in Wilander that,

            the requirement that an employee's duties
            must 'contribute to the function of the
            vessel or to the accomplishment of its
            mission' captures well an important
            requirement of seaman status. It is not
            necessary that a seaman aid in navigation or
            contribute to the transportation of the
            vessel, but a seaman must be doing the
            ship's work.

Id. at 355 (quoting Offshore Co. v. Robison, 266 F.2d 769, 779

(5th Cir. 1959)). 5   The Supreme Court further explained that,

"[b]y the middle of the 19th century, the leading admiralty

treatise noted the wide variety of those eligible for seamen's

benefits[, such as]: 'Masters, mates, sailors, surveyors,

carpenters, coopers, stewards, cooks, cabin boys, kitchen boys,

engineers, pilots, firemen, deck hands, [and] waiters.' "    Id.

at 344 (quoting Erastus C. Benedict, American Admiralty § 278,

at 158 (1850)).

       Mrs. Hardick again argues on appeal that Hardick was not a

seaman; rather, Hardick was a "nonseafarer" pursuant to Yamaha,

because he was    "neither [a] seam[a]n covered by the Jones Act




"merchant" does not appear in Wilander. Id.
     5
       The Supreme Court subsequently expanded upon the
definition of a seaman, stating that "a seaman must have a
connection to a vessel in navigation (or to an identifiable
group of such vessels) that is substantial in terms of both its
duration and its nature." Chandris, Inc. v. Latsis, 515 U.S.
347, 368 (1995).

                                 13
. . . nor [a] longshore worker[] covered by the [LHWCA]."      516

U.S. at 205 n.2.

       Yamaha involved the death of a 12-year-old girl while

riding a jet ski in the waters fronting a hotel in Puerto Rico.

The Supreme Court had no trouble observing that this 12-year-

old girl was "not a seaman, longshore worker, or person

otherwise engaged in a maritime trade."      Id. at 202.   The Court

held that "damages available for the jet ski death . . . are

properly governed by state law."      Id. at 216.   Hardick's status

is hardly comparable to that of a 12-year-old girl riding a jet

ski.   We look elsewhere for definition of his status.

       Here, the evidence overwhelmingly demonstrated that: (1)

Hardick was a shipfitter and a machinery repairman who

"contribute[d] to the function of the vessel[s] or to the

accomplishment of [their] mission[s]," Wilander, 498 U.S. at

355; and (2) had "a connection to [an identifiable group of]

vessel[s] in navigation . . . that [was] substantial in terms

of both its duration and its nature."      Chandris, 515 U.S. at

368-69.   Therefore, we hold that Hardick was a seaman as

defined by the Supreme Court in Wilander, 498 U.S. at 355, and

Chandris, 515 U.S. at 368-69.

       JCI argues in its first assignment of error that the trial

court erred "by allowing the jury to award nonpecuniary damages

for the wrongful death of a Navy sailor, who alleged an


                                 14
'indivisible' injury from exposure to asbestos that occurred,

in part, on the high seas."    We agree.

     "[D]amages for the intangible, noneconomic aspects of

mental and emotional injury are of a different nature.      They

are inherently nonpecuniary, unliquidated and not readily

subject to precise calculation."      Greater Westchester

Homeowners Ass'n v. City of Los Angeles, 603 P.2d 1329, 1338

(Cal. 1979).   The Supreme Court has held that damages

compensating a plaintiff for the decedent's pre-death pain and

suffering are nonpecuniary.    Dooley v. Korean Air Lines Co.,

524 U.S. 116, 118, 120 (1998) (stating that DOHSA "allows

certain relatives of the decedent to sue for their pecuniary

losses [and, as a result,] does not authorize recovery for the

decedent's pre-death pain and suffering") (emphasis added).

Additionally, the Supreme Court has held that loss of society

damages are nonpecuniary.     Zicherman v. Korean Air Lines Co.,

516 U.S. 217, 230 (1996) (stating that, "DOHSA provides that

the recovery . . . 'shall be a fair and just compensation for

the pecuniary loss sustained by the persons for whose benefit

the suit is brought.'   Thus, petitioners cannot recover loss-

of-society damages under DOHSA.") (internal citation omitted)

(emphasis added).   The $2 million award for Hardick's pain and

suffering and the $1.15 million award for Mrs. Hardick's loss

of society are nonpecuniary damages.


                                 15
     Pecuniary damages are those that "can be measured by some

standard."    Michigan Cent. R.R. Co. v. Vreeland, 227 U.S. 59,

71 (1913).    In particular, the Supreme Court has stated that

damages for loss of services are a pecuniary loss.    Id.    Mrs.

Hardick's reasonably expected loss of Hardick's income, his

medical expenses, and his funeral expenses "can be measured by

some standard" and, as a result, are pecuniary in nature.     See

Miles, 498 U.S. at 30 (observing that pecuniary damages include

damages for "losses of support, services, and funeral

expenses").   Accordingly, the $2.5 million award for Mrs.

Hardick's reasonably expected loss of Hardick's income and loss

of Hardick's services, the $319,650 award for Hardick's medical

expenses, and the $7,832 award for Hardick's funeral expenses

are pecuniary damages.   In this case, the only awards of

damages that are nonpecuniary and at issue in this appeal are

the $2 million award for Hardick's pain and suffering and the

$1.15 million award for Mrs. Hardick's loss of society.

     Mrs. Hardick goes to great lengths to explain the history

of the common law wrongful death cause of action and argues

that a wrongful death cause of action exists under general

maritime law apart from any statutory enactment and that such a

cause of action existed prior to the enactment of DOHSA and the

Jones Act.    Specifically, Mrs. Hardick argues that the Supreme




                                 16
Court "issued a flawed opinion" when it decided The Harrisburg,

119 U.S. 199 (1886).

       In 1877, the steamer "Harrisburg" collided with a schooner

off the coast of Massachusetts in territorial waters.         Id. at

199.       The schooner sank, and its first officer drowned.     Id.

His widow subsequently brought a wrongful death action against

the "Harrisburg," and the Supreme Court held, on appeal, "that

admiralty afforded no remedy for wrongful death in the absence

of an applicable state or federal statute."         Mobil Oil Corp. v.

Higginbotham, 436 U.S. 618, 620 (1978) (citing The Harrisburg,

119 U.S. at 213-14).       "Thereafter, suits arising out of

maritime fatalities were founded by necessity on state

wrongful-death statutes."       Id.

       Congress subsequently enacted DOHSA in 1920, 6 creating a

remedy in admiralty for wrongful deaths "[w]hen the death of an

individual is caused by wrongful act, neglect, or default

occurring on the high seas beyond 3 nautical miles from the

shore of the United States."        46 U.S.C. § 30302.   DOHSA

provides that "[t]he recovery in an action under this chapter

. . . shall be a fair compensation for the pecuniary loss

sustained by the individuals for whose benefit the action is

brought."      46 U.S.C. § 30303.     Additionally, Congress passed


       6
       See former 46 U.S.C. Appx. § 761 et seq. (2000)
(superseded 2006).

                                      17
the Jones Act that same year, 7 providing that "[a] seaman

injured in the course of employment or, if the seaman dies from

the injury, the personal representative of the seaman may elect

to bring a civil action at law . . . against the employer."      46

U.S.C. § 30104.

     For the next 50 years, "deaths on the high seas gave rise

to federal suits under DOHSA, while those in territorial waters

were largely governed by state wrongful-death statutes."

Higginbotham, 436 U.S. at 621.    As the Supreme Court has

stated, "DOHSA brought a measure of uniformity and

predictability to the law on the high seas, but in territorial

waters, where The Harrisburg made state law the only source of

a wrongful-death remedy, the continuing impact of that decision

produced uncertainty and incongruity."     Id.

     In response to this uncertainty, the Supreme Court

overruled The Harrisburg in 1970.     Moragne v. States Marine

Lines, Inc., 398 U.S. 375, 409 (1970).    In Moragne, the Supreme

Court "created a general maritime wrongful death cause of

action," thereby effectuating "the constitutionally based

principle that federal admiralty law should be 'a system of law

coextensive with, and operating uniformly in, the whole




     7
         See former 46 U.S.C. Appx. § 688 (2000) (superseded
2006).

                                 18
country.' "   Miles, 498 U.S. at 27; Moragne, 398 U.S. at 402,

409 (quoting The Lottawanna, 88 U.S. 558, 575 (1875)).

     Mrs. Hardick argues that when the Supreme Court overruled

The Harrisburg, "it returned maritime wrongful death law to its

pre-Harrisburg state.   And that pre-Harrisburg state . . .

recognized non-pecuniary damages at least half a century before

Congress . . . enacted DOHSA and the Jones Act."    However, the

Supreme Court based its decision to overrule The Harrisburg, in

large part, upon its conclusions that the Jones Act "was

intended to achieve uniformity in the exercise of admiralty

jurisdiction," and DOHSA "was not intended to preclude the

availability of a remedy for wrongful death under general

maritime law in situations not covered by the Act."    Moragne,

398 U.S. at 401-02 (internal quotation marks omitted).

Moreover, while the Supreme Court "created a general maritime

wrongful death cause of action" in Moragne, "Moragne did not

set forth the scope of the damages recoverable under the

maritime wrongful death action."     Miles, 498 U.S. at 27, 30.

     Four years after its decision in Moragne, the Supreme

Court, in Sea-Land Servs. v. Gaudet, 414 U.S. 573 (1974),

addressed "whether the widow of a longshoreman may maintain

such an action for the wrongful death of her husband – alleged

to have resulted from injuries suffered by him while aboard a

vessel in [territorial] waters – after the decedent recovered


                                19
damages in his lifetime for his injuries."    414 U.S. at 574.

The accident in Gaudet, like that in Moragne, took place in

territorial waters, where DOHSA did not apply.    Id.   See

Moragne, 398 U.S. at 376.   However, in Gaudet, the Supreme

Court "chose not to adopt DOHSA's pecuniary-loss standard;

instead it followed the 'clear majority of States' and 'the

humanitarian policy of the maritime law,' both of which favored

recovery for loss of society."     Higginbotham, 436 U.S. at 622

(quoting Gaudet, 414 U.S. at 587-88).    Therefore, the Supreme

Court "made a policy determination in Gaudet which differed

from the choice made by Congress when it enacted [DOHSA]." 8     Id.

     Following Gaudet, the Supreme Court, in Higginbotham,

addressed the issue "whether, in addition to the damages

authorized by federal statute, a decedent's survivors may also

recover damages under general maritime law." 436 U.S. at 618.

In Higginbotham, a helicopter crashed and the decedents died on

the high seas.   Id. at 618-19.   Significantly, the Supreme

Court noted that,



     8
       Mrs. Hardick relies heavily upon Gaudet to support her
argument that she may recover nonpecuniary damages under the
facts of this case. However, as the Supreme Court subsequently
stated in Miles, "[t]he holding of Gaudet applies only in
territorial waters, and it applies only to longshoremen."
Miles, 498 U.S. at 31. Moreover, "the 1972 amendments to LHWCA
[33 U.S.C. § 905(b)] have rendered Gaudet inapplicable on its
facts." Id. at 31 n.1. Consequently, Gaudet is irrelevant to
the resolution of this case.

                                  20
           [t]he Gaudet opinion was broadly written.
           It did not state that the place where death
           occurred had an influence on its analysis.
           Gaudet may be read, as it has been, to
           replace [DOHSA] entirely . . . . Its
           holding, however, applies only to
           [territorial] waters. We therefore must now
           decide which measure of damages to apply in
           a death action arising on the high seas --
           the rule chosen by Congress [in DOHSA] in
           1920 or the rule chosen by this Court in
           Gaudet.

Id. at 622-23.   In considering whether Gaudet impacted the

measure of damages for wrongful death actions arising on the

high seas, the Supreme Court in Higginbotham reiterated the

importance of uniformity in maritime law, stating that "[a]s

Moragne itself implied, DOHSA should be the courts' primary

guide as they refine the nonstatutory death remedy, both

because of the interest in uniformity and because Congress'

considered judgment has great force in its own right."     Id. at

624.

       Moreover, the Supreme Court explained that, "[i]n Moragne,

the Court recognized a wrongful-death remedy that supplements

federal statutory remedies.   But that holding depended on our

conclusion that Congress withheld a statutory remedy in

[territorial] waters" in DOHSA because such claims were then

controlled by state wrongful death statutes.   Id. at 625

(citing Moragne, 398 U.S. at 397-98) (emphasis added).     The

Supreme Court further noted that "[t]here is a basic difference



                                21
between filling a gap left by Congress' silence and rewriting

rules that Congress has affirmatively and specifically enacted"

and, consequently, "[i]n an area covered by the statute, it

would be no more appropriate to prescribe a different measure

of damages than to prescribe a different statute of limitations

or a different class of beneficiaries."    Id.

        Accordingly, in an effort to promote uniformity in the

availability of damages in maritime wrongful death actions, the

Supreme Court held in Higginbotham that when the decedent's

death occurs on the high seas, a decedent's survivors may not

supplement the damages available under DOSHA--damages for

pecuniary loss--with additional damages under general maritime

law for nonpecuniary losses.     Id. at 620-26.

        While interesting and informative, Mrs. Hardick's reliance

upon the Supreme Court's admiralty jurisprudence for the

proposition that a wrongful death cause of action has existed

under general maritime law apart from, and prior to, any

statutory enactment offers little to the resolution of this

case.    Mrs. Hardick makes much of the distinction between a

wrongful death cause of action under DOHSA and a general

maritime law wrongful death cause of action.      However, for the

purpose of determining what damages are available, it is

irrelevant in this case whether Mrs. Hardick's claim was

brought under DOHSA or under general maritime law.     The Supreme


                                  22
Court has made it clear that, based upon principles of

uniformity, nonpecuniary damages are not available in "actions

for the wrongful death of a seaman, whether under DOHSA, the

Jones Act, or general maritime law."    Miles, 498 U.S. at 32-33. 9

     In Miles, the Supreme Court addressed the issue "whether

the parent of a seaman who died from injuries incurred aboard

[a] vessel [in territorial waters] may recover under general

maritime law for loss of society."     Id. at 21.   In that case,

the mother of the decedent, who was also the administratrix of

the deceased seaman's estate, filed a claim under general

maritime law.   Id.   As in this case, the decedent's estate in

Miles sought recovery for damages for loss of society.      Id. at

21-22.   The Supreme Court concluded in Miles, "that there is no

recovery for loss of society in a general maritime action for

the wrongful death of a Jones Act seaman."     Id. at 33.

     The Supreme Court explained its holding as follows:

          Unlike DOHSA, the Jones Act does not
     explicitly limit damages to any particular form.
     Enacted in 1920, the Jones Act makes applicable
     to seamen the substantive recovery provisions of
     the older [Federal Employers' Liability Act
     ("FELA"), 45 U.S.C. §§ 51-59 (1908)]. See 46 U.
     S. C. App. § 688. FELA recites only that
     employers shall be liable in "damages" for the
     injury or death of one protected under the Act.

     9
       Any reference to recovery of damages for pain and
suffering in a wrongful death action under general maritime law
contained in footnote three of John Crane, Inc. v. Jones, 274
Va. 581, 586, 650 S.E.2d 851, 853 (2007), is dicta and is
inconsistent with this opinion.

                                 23
          45 U.S. C. § 51. In Michigan Central R.
     Co. v. Vreeland, 227 U.S. 59, 57[] (1913),
     however, the Court explained that the language of
     the FELA wrongful death provision is essentially
     identical to that of Lord Campbell's Act, 9 & 10
     Vict. ch. 93 (1846), the first wrongful death
     statute. Lord Campbell's Act also did not limit
     explicitly the "damages" to be recovered, but
     that Act and the many state statutes that
     followed it consistently had been interpreted as
     providing recovery only for pecuniary loss.
     Vreeland, 227 U.S. at 69-71. The Court so
     construed FELA. Ibid.

          When Congress passed the Jones Act, [it]
     must have intended to incorporate the pecuniary
     limitation on damages as well. We assume that
     Congress is aware of existing law when it passes
     legislation.

Id. at 32.   The Supreme Court further explained:

     Our decision also remedies an anomaly we created
     in Higginbotham. Respondents in that case warned
     that the elimination of loss of society damages
     for wrongful deaths on the high seas would create
     an unwarranted inconsistency between deaths in
     territorial waters, where loss of society was
     available under Gaudet, and deaths on the high
     seas. We recognized the value of uniformity, but
     concluded that a concern for consistency could
     not override the statute. Higginbotham, [436
     U.S. at 624].

Id. at 33.   Significantly, the Supreme Court concluded by

declaring: "Today we restore a uniform rule applicable to all

actions for the wrongful death of a seaman, whether under

DOHSA, the Jones Act, or general maritime law."     Id. (emphasis

added).

     Accordingly, because the $2 million award for Hardick's

pain and suffering and the $1.15 million award for Mrs.


                                24
Hardick's loss of society represent nonpecuniary damages, we

hold that the trial court erred by permitting the jury to award

Mrs. Hardick these nonpecuniary damages for the wrongful death

of Hardick, a seaman.

           C. The Trial Court's Rulings Regarding the
                Admissibility of Certain Evidence

     JCI's second assignment of error states, in part, that the

trial court erred "in allowing [Mrs. Hardick] to introduce

evidence of asbestos exposure from gasket removal, where [Mrs.

Hardick] did not prove that any gasket removed was more likely

than not a gasket supplied by JCI."   However, JCI made a

different argument on appeal, which is clearly stated in its

Reply Brief as follows: "a plain reading of the entire Second

Assignment of Error, the arguments advanced in the trial court,

and JCI's Opening Brief makes clear that JCI is challenging the

sufficiency of [Mrs. Hardick's] evidence."   (Emphasis added.)

Whether evidence is admissible is a separate issue from whether

that evidence is sufficient.

     Rule 5:27, titled "Requirements for Opening Brief of

Appellant," requires that "[t]he opening brief of the appellant

. . . must contain . . . [t]he standard of review, the argument,

and the authorities relating to each assignment of error."   The

failure to comply with the requirements of Rule 5:27 results in

waiver of the arguments the party failed to make.   See Andrews



                               25
v. Commonwealth, 280 Va. 231, 252, 699 S.E.2d 237, 249 (2010)

(citing prior versions of Rules 5:17 and 5:27 for the

proposition that the "[l]ack of an . . . argument on brief in

support of an assignment of error constitutes a waiver of that

issue"); Jay v. Commonwealth, 275 Va. 510, 519, 659 S.E.2d 311,

316 (2008) (stating that, "[w]hen an appellant fails to comply

with Rule 5:17(c)[(6)], this Court generally treats the argument

as waived"). 10

     Accordingly, we hold that JCI has violated Rule 5:27 by

failing to include any "argument" or "authorities relating to"

the trial court's "allowing [Mrs. Hardick] to introduce evidence

of asbestos exposure from gasket removal."   (Emphasis added.)

Consequently, JCI has waived these arguments on appeal.

     JCI's second assignment of error also complains of the

trial court's "precluding JCI from introducing circumstantial

evidence of Hardick's exposures to asbestos-containing products

supplied by other entities."   Specifically, JCI argues that the

trial court improperly excluded: (1) a United States Navy

"Qualified Products List . . . displaying the names and model

numbers of the gaskets found on board Navy ships"; (2)


     10
       Andrews and Jay relied on prior versions of Rules 5:17
and 5:27 for the proposition stated above. 280 Va. at 252, 699
S.E.2d at 249; 275 Va. at 519, 659 S.E.2d at 316. However,
former Rules 5:17 and 5:27 were amended following our opinions
in Andrews and Jay, and the proposition stated above is now
entirely supported by Rule 5:27(d). See also Rule 5:17(c)(6).

                                26
"certified ship records from the National Archives indicating

the presence, location and types of insulation and other

asbestos products aboard Hardick's ships"; (3) "the then-

existing military standards and specifications for these

products during the relevant time period"; and (4) "photographs

of the interior spaces of Hardick's ships depicting the products

. . . that Hardick had been exposed to in his career."

     Prior to trial, Mrs. Hardick filed a motion in limine,

requesting that the trial court prohibit Hewitt

     from giving speculative and misleading testimony
     and showing misleading photographs . . . or
     other materials regarding type and amount of
     insulation to which Hardick may have been
     exposed. . . . from offering testimony that the
     Navy prohibited manufacturers from warning of
     the hazards of their products to circumvent this
     Court's consistent rulings striking the
     government contractor defense [and] from
     testifying about "Navy state of the art" in an
     attempt to circumvent this Court's consistent
     rulings striking the intervening negligence
     defense.

     Following a pretrial conference at which Mrs. Hardick's

motion in limine was argued, the trial court granted Mrs.

Hardick's motion regarding Hewitt and prohibited Hewitt from

testifying about "the knowledge and/or negligence of the Navy,

that the Navy prohibited manufacturers from warning of their

products' hazards, or about 'Navy state of the art.'"    The

trial court also ruled "that the knowledge and/or negligence of




                               27
the Navy is irrelevant and inadmissible."   The trial court

further stated:

     The parties agree that Hewitt may testify on the
     basis of documents that he has reviewed and
     produced about other products to which Mr.
     Hardick may have been exposed provided that (i)
     [JCI] proffers such evidence to [Mrs. Hardick's]
     counsel and the Court prior to Mr. Hewitt's
     testimony, and (ii) that [JCI] ties such
     exposure directly to Mr. Hardick.

(Emphasis added.)

     At trial, JCI attempted to call Hewitt as a witness and

submitted that he would testify on various issues related to the

United States Navy.   Specifically, JCI submitted that Hewitt

would testify to: (1) "Hardick's Navy service generally"; (2)

"Hardick's ships," and the "types of pipes and valves that are

common to every Navy vessel of that [era or] vintage"; (3) the

"types of unions and gaskets" used on Navy vessels; (4) a United

States Navy "qualified products list for compressed sheet gasket

material"; (5) "the types of insulating materials that were

present aboard Navy vessels . . . of that era or vintage"; and

(6) the state of the art or "Navy-knowledge issue."

     Mrs. Hardick objected to Hewitt's testimony based, in

part, upon JCI's stipulation that Hewitt would "not opine about

Hardick's exposure to asbestos, a subject that more

appropriately falls within other expert[s'] fields."    (Emphasis

in original.)   Mrs. Hardick argued that Hewitt admitted at his



                                28
pre-trial deposition testimony that he could not testify about

any specific repairs or job on any of Hardick's ships, and that

he had no personal knowledge concerning any specific

environment in which Hardick worked.   Additionally, Mrs.

Hardick argued that,

     Hewitt did not serve on any of Mr. Hardick's
     ships during the relevant time. He didn't do
     the same type of work as Mr. Hardick. He
     admitted he had no training whatsoever as a
     shipfitter/pipefitter.
     . . . He served not on surface ships, only on
     submarines. And he agreed that he can't link up
     anything to Mr. Hardick with his documents or
     with his personal experience.

Mrs. Hardick also argued that none of the photographs JCI sought

to introduce through Hewitt were of any of the ships Hardick

served or worked on.

     In response to the parties' arguments, the trial court

specifically asked JCI, "can you tie any of [Hewitt's] testimony

directly to any ship that Mr. Hardick served on?"   JCI responded

that it could demonstrate, through Hewitt's testimony and the

documents upon which his testimony would be based, "the types of

insulation that were on the ships when [they] were originally

constructed" and "that the preferred insulation for particular

products happened to be one thing or the other."    In response to

JCI's answer, the trial court initiated the following exchange:

     [Trial Court]: Do we know what it was, though,
                         on the ship?



                               29
     [JCI]:         No.

     [Trial Court]: It could be one thing or another.
                    Do we know what the one thing or
                    another actually is?

     [JCI]:         Your Honor, I don't believe there
                    is any way on earth to be able to
                    say that . . . that is what it
                    is. . . . in order to tie [any]
                    particular product to Mr. Hardick
                    on any given occasion, if that's
                    what the Court is asking me,
                    that, I believe, is an impossible
                    task.

     [Trial Court]: Okay. I'm looking for Hardick-
                    specific evidence. That's what
                    I'm looking for.

     The trial court ruled that, because JCI

     can't connect [any of Hewitt's proposed
     testimony] up directly to Mr. Hardick, then it's
     not appropriate. It's irrelevant.
     . . . What the Navy knew, state of the art for
     the Navy is not proper to be interjected into
     this case. And . . . the reasons that . . .
     that you stated that you want to put Mr. Hewitt
     on for, unless you can tie it directly to Mr.
     Hardick, it's not relevant.

Specifically, the trial court ruled, with regard to the

qualified products list, that

     the fact that there is a list of possible
     vendors that the Navy might use calls for
     speculation and conjecture as to whether or not
     they were on any of Mr. Hardick's ships.

                          . . . .

     You can't go on speculation and conjecture. And
     so I think that unless you can link it up to Mr.
     Hardick, it's not appropriate.



                                30
     It is well-settled that we "review a trial court's decision

to exclude evidence for an abuse of discretion, and we will not

disturb a trial court's evidentiary ruling absent an abuse of

discretion."   Kimble, 279 Va. at 662, 691 S.E.2d at 796.

Furthermore, "[a] great deal must necessarily be left to the

discretion of the [trial court] in determining whether evidence

is relevant to the issue or not.       Evidence is relevant if it has

any logical tendency to prove an issue in a case."       Avent, 279

Va. at 197-98, 688 S.E.2d at 257 (quoting Jones, 274 Va. at 590,

650 S.E.2d at 855).     In this case, the trial court found that

Hewitt's testimony and the documents upon which his testimony

would have been based were irrelevant and speculative because

Hewitt could tie neither the documents at issue nor any of his

personal experience directly to Hardick.      Accordingly, we hold

that the trial court did not abuse its discretion when it

excluded Hewitt's testimony and the documents upon which his

testimony would have been based as speculative and irrelevant.

                           III. Conclusion

     We hold that the trial court erred by allowing the jury to

award Mrs. Hardick nonpecuniary damages for the wrongful death

of Hardick, a seaman.    We also hold that: (1) JCI waived part of

its second assignment of error by failing to include any

"argument" or "authorities relating to" the admissibility of

Mrs. Hardick's evidence regarding asbestos exposure from gasket


                                  31
removal, in violation of Rule 5:27; and (2) the trial court did

not abuse its discretion when it excluded Hewitt's testimony.

     Accordingly, we will affirm in part and reverse in part the

judgment of the trial court.   We will vacate the $2 million

award for Hardick's pain and suffering and the $1.15 million

award for Mrs. Hardick's loss of society and remand the case to

the trial court for entry of an order consistent with this

opinion.

                                                Affirmed in part,
                                                reversed in part,
                                                and remanded.




                                32